DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (claims 21-31) in the reply filed on 7/26/2021 is acknowledged.  The traversal is on the ground(s) that the method of making is required by both the method and apparatus claims and there is no search burden between the inventions.  This is not found persuasive because the apparatus can be made by another and materially different method.  As shown and explained in the restriction requirement, the apparatus can be made by another process, such as abrading (or grit blasting, etc.).  The apparatus does not require the particulars of the method as in the apparatus claim, such limitation is a product by process limitation. As specified in MPEP 2323, product by process limitations are only limited by the structure imparted by the particular process; in this case the roughness.  As such, two structurally identical implants that have the exact same roughened surface could have been formed by two different methods (e.g. etching and grit blasting).  Applicant has not provided evidence that etching would impart any other structure to the implant besides a surface having a roughness therefrom.  As such, the difference between the implants is only the method in which it was made and the implants are structurally identical.  Further, regarding the traversal there is no search burden, the Examiner points to the example above, which clearly shows how a burden exists; that is the same implant can be made by a variety of different methods.  Additionally, as previously explained, the different . 
The requirement is still deemed proper and is therefore made FINAL.
Applicant’s election without traverse of Species 3 in the reply filed on 7/26/21 is acknowledged.
Claims 32-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/26/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24, 27 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the term “wherein the first acid etched surface is a heavier etch compared to the second acid etched surface” is indefinite, as it is unclear what particular structure is imparted by the “heavier etch” compared to the second surface.  
Regarding claim 24, the term “a roughness similar to the crest” is indefinite, as it is unclear what would or would not be considered to be similar.  For example, it is unclear if the roughness must be the same, plus or minus 0.1 microns, plus or minus 10% etc., to read on the term “similar”.  Clarification is required. 
Regarding claim 27, the term “relatively smooth” is indefinite as it is unclear what the term imparts to the claim. For example it is unclear if the term merely require the crest to be less smooth than the root/flank, or below some threshold value.  Further, it is unclear whether the recited “a segment of the flank” refers back to the previously recited segment in claim 1 or another segment.  Clarification is required.  
Regarding claim 31, the term “narrow angled” is indefinite, as it is unclear what would and would not specifically be considered narrow angled.  Clarification is required.  
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 24-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-15 of U.S. Patent No. 10/414,022. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of the instant claims are encompassed by the disclosure of the Patent claims.  The patent claims merely recite a broader recitation of a “roughened” portion, instead of the narrower “acid etched” surface.  A roughened surface encompasses an acid etched surface, since an acid etched surface produces a roughened surface.  Further the term “an acid etched surface” is a product by process limitation.  As noted in MPEP 2323 product by process limitations are only limited by the structure imparted by the process and not the particular method to form the product.  In the instant case, the resultant surface of the “acid etched surface” is a roughened surface.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 27, 29 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nonaka et al (JP 2012-137131, as evidenced by its Machine Translation).
Regarding the above claims, Nonaka et al discloses an implant for implantation into bone tissue (see Fig. 2 and Machine translation, page 1, paragraphs 1-3) having an 

    PNG
    media_image1.png
    795
    820
    media_image1.png
    Greyscale

Nonaka additionally discloses wherein the acid etched surface (roughened surface) is a first acid etched (roughened) surface and the crest has a second acid etched (roughened) surface, wherein the first acid etched surface is a heavier etch compared to the second acid etched surface (see citations and Figs above; and explanation of product by process limitations above; per claim 22); wherein the second acid etched (roughened) surface has a surface roughness of 0.3 to 0.7 microns (see Machine translation, page 2, paragraph 5; per claim 23); where an inner section of the .
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al in view of Day (US 5829978).
Regarding claims 25-26, Nonaka does not teach wherein the implant comprises a self-tapping region that is smooth relative to the roughened portion of the root and flank as required.  
Day, however, teaches a dental implant with a self-tapping region (28/32) which is smooth relative to roughened portions of the thread root and flank (see abstract and col 4, line 33 through col 5, line 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Nonaka to include Day’s smooth self-tapping region, as such modification would allow the implant to be easily placed without tapping the bore and without damage to the bone, allow for easier insertion and rotation, while providing surfaces which still improve osseointegration of the implant.  
Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al in view of Reams, III et al (US 5902109).
Regarding claims 28 and 30, Nonaka does not teach wherein the crest has a flattened or rounded shape or wherein the root has a flattened shape as required. 
Reams, however, teaches a dental implant with a thread that has both flattened crests and roots and pointed crests and roots (see Fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Nonaka to include Reams’ use of flat or pointed thread crests and roots, as such modification would vary the properties and interactions of the implant surface with the bone at different locations of the implant as needed, and would merely involve a change of shape of a known component, which has been held to be within the skill of the ordinary artisan.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  FR2610512 teaches an implant which has an area of increased roughness at the root and flanks of the thread relative to the crests.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/EDWARD MORAN/Primary Examiner, Art Unit 3772